*550Dissenting Ofinion.
Manning, J.
I cannot concur in this opinion. The opponent and. grandmother is a negress who lived in concubinage with Pierre Le Blanc a white man until within a week or two of his death in 1882 when the ceremony of marriage was gone through. Edgar Le Blanc was one of the children of this concubinage. He followed the example of his parents and lived in the same way with Louise Beattie, a mulattress, until two weeks before his death when they married. She is the applicant for tutorship of their children. If they are legitimate, she as-surviving mother is entitled to their tutorship. Rev. Civ. Code, art. 250. If they are illegitimate, she is of right their tutrix. Idem, art. 256. This last provision will be nullified by the opinion of the Court, in holding that art. 303, which excludes from tutorship persons of notoriously bad conduct, applies to mothers of illegitimate children. It is-notorious bad conduct for a woman to have an illegitimate child, and therefore to say in the same breath that a woman is of right the tutrix of her natural child, but a woman of notorious bad conduct cannot be. tutrix at all, is to utter contradictory rules.
But I think we can decide this case for the applicant without troubling ourselves in reconciling these seemingly contradictory provisions.
The evidence is that this woman Louise has lived an exemplary life-for eighteen months. She has abandoned her evil course and for that, period, has “known no man.” Four witnesses concur in giving her irreproachable character latterly. Four others it is admitted would testify in like manner if needful to offer them. They all say her conduct for a year and a half has been without blame, and her associates, have been respectable for her station. The standard of morality and virtue among such people is not high. But apply the highest standard—the proof is that her conduct has been notoriously bad but that, now it is notoriously good. Is she to be denied the grace of repentance and amendment? Or having repented and amended, is her previous bad conduct., not so very bad however in the estimation of her class, to be also a legal bar to the assertion of her maternal rights?’ See Ozanne v. Delile, 5 Mart. N. S. 32; and Kershaw’s case, 5 Rob. 489.
The devolution upon these children of a considerable sum of money has provoked this contest. It seems to be assumed that their mother-will waste it. Has not every lawyer’s experience furnished him with examples of reputable white -widows squandering the money of their children which the law permitted them to take possession of without, bond? The legislature must remedy that evil. It is not our province-to do it.s